Name: Council Regulation (EEC) No 3496/81 of 3 December 1981 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12 . 81 Official Journal of the European Communities No L 353/5 COUNCIL REGULATION (EEC) No 3496/81 of 3 December 1981 amending Regulation (EEC) No 3035 /80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES,  or derived from the processing of a product assimilated to a product derived from the processing of a basic product, the quantity shall be that which is actually used in the manufacture of the exported goods, reduced to a quantity of basic product by applying, as the case may be , the special rules for calculation , equivalence ratios or coef ­ ficients fixed for determining the levies on imports of the products in question . However, for the grain spirit contained in spirituous beverages falling within subheading 22.09 C of the Common Customs Tariff, this quantity shall be : 3-4 kg of barley per % vol of alcohol derived from cereals per hectolitre of the spirituous beverage exported ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of ;29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC ) No 1949/81 ( : ), and in particular Article 16 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 16 ( 5) of Regulation (EEC) No 2727/75 provides for the grant of export refunds for cereals employed in the manufacture of certain spirituous beverages ; Whereas certain spirituous beverages , such as certain liqueurs falling within subheading 22.09 C of the Common Customs Tariff, are obtained from another spirituous beverage for which an export refund for the cereals employed in its manufacture is available ; whereas for the cereals element employed in the said spirituous beverages a coefficient had to be fixed ; whereas it is accordingly necessary to amend Council Regulation ( EEC) No 3035/80 of 1 1 November 1 980 (3 ), as last amended by Regulation (EEC) No 2803 /81 (4 ), (c) in the case of use :  either of a product not covered by Annex II to the Treaty derived from the processing of a product referred to in (a) or (b ),  or of a product derived from the mixture and/or the processing of several products referred to in (a ) and/or (b), and/or products referred to in the preceding indent , HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) (b) and (c ) of Regulation (EEC) No 3035/80 is hereby replaced by the following : '(b ) in the case of use of a product covered by Annex II to the Treatv : the quantity, to be determined on the basis of the quantity of the product actually used in the manufacture of the goods exported, shall be equal , for each of the basic products in question and subject to the provisions of para ­ graph 3 , to the quantity established by the competent authorities in accordance with Article 8 ( 1 ). For the purpose of calculating this quantity the conversion rates referred to in (a ) or, as the case may be, the special rules for calculation , equivalence ratios and coeffi ­ cients referred to in (b) shall be applicable . However , for the cereal-based spirituous bever ­ ages contained in the spirituous beverages  either derived from the processing of a basic product or of a product assimilated to that basic product ,  or assimilated to a product derived from the processing of a basic product , (') OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . ( 2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . ( J ) O J No L 323 , 29 . 11 . 1980 , p . 27 . ( 4 ) O"! No L 275, 29 . 9 . 1981 , p . 31 . No L 353/6 Official Journal of the European Communities 9 . 12 . 81 Article 2falling within subheading 22.09 C of the Common Customs Tariff, this quantity shall be 3-4 kg of barley per % vol of alcohol derived from cereals per hectolitre of the spirituous beverage exported .' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING